—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered March 4, 1994, convicting defendant, after a jury trial, of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6V2 to 13 years, 5 to 10 years, and 5 to 10 years, respectively, unanimously affirmed.
The issues raised on this appeal were previously considered and rejected by this Court, as well as by the Court of Appeals, on the codefendant’s appeal (People v Esquilin, 236 AD2d 245, affd 91 NY2d 902) and we see no reason to reach a different determination with respect to this defendant. Concur — Milonas, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.